COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Dr. Michael (Mikhail) Tyurin v. Hirsh & Westheimer, P.C., Michael
                          D. Conner, and Jessica Levy

Appellate case number:    01-17-00014-CV

Trial court case number: 2016-45823A

Trial court:              234th District Court of Harris County

Date motion filed:        November 2, 2017

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Justices Jennings, Bland, and Brown.

Date: November 16, 2017